DETAILED ACTION
This office action is in response to the amendment filed on 03/30/2021. Claims 1-18 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
	Applicant’s arguments regarding 35 U.S.C. § 103 filed on 03/16/2016 have been fully considered but they are not persuasive. Examiner's response to the presented arguments follows below.

Summary of Arguments
	Regarding claims 1-3 and 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takazawa (US 2016/0379357) in view of Taylor (US 5,973,700).



Argument B: the objective of the claimed invention is to cancel out "a relative movement between a field of view of the imaging device and the inspection target position according to the change in the relative position along the designated path" as claimed in claim 1. To facilitate understanding, FIG. 3 and FIG. 5 of the application (as shown below) are provided as an example… even if the workpiece W is imaged while changing a relative position of the imaging device 10 with respect to the workpiece W, it is possible to reduce subject blurring. Based on the above, Applicant respectfully submits the objective and the technical solution are fundamentally different from those of Taylor.

Examiner’s Response
	As to argument A regarding claims 1-3 and 5-18, Examiner respectfully disagrees for the following reasons. Applicant asserts that “Takazawa fails to teach or disclose the features 
	However, Takazawa paragraphs 5-6 discloses the inspection apparatus has a moving apparatus for moving both or either of the work and the imaging apparatus… the inspection apparatus positions the work on a work bench or the like so that the work is positioned at a predetermined position and in a predetermined pose, moves the imaging apparatus, and makes the imaging apparatus pick up an image of the work (i.e. in relation to each for imaging). 

As to argument B regarding claims 1-3 and 5-18, Examiner respectfully disagrees for the following reasons. Applicant asserts that “the objective of the claimed invention is to cancel out "a relative movement between a field of view of the imaging device and the inspection target position according to the change in the relative position along the designated path" as claimed in claim 1. To facilitate understanding, FIG. 3 and FIG. 5 of the application (as shown below) are provided as an example… even if the workpiece W is imaged while changing a relative position of the imaging device 10 with respect to the workpiece W, it is possible to reduce subject blurring. Based on the above, Applicant respectfully submits the objective and the technical solution are fundamentally different from those of Taylor”.
	However, the objective and the technical solution provided in the specification of the instant application is separate from what is actually being claimed. As outlined in the previous office action Examiner provided a broadest reasonable interpretation for claim limitation “ and 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takazawa (US 2016/0379357) in view of Taylor (US 5,973,700).

Regarding claim 1, Takazawa discloses the following claim limitations: an appearance inspection system configured to image an inspection target position on an object using an imaging device (Takazawa, paragraph 2 discloses an inspection method which picks up an image of a work while changing a relative position between the work and an imaging apparatus),
and allow appearance inspection to be performed while changing a relative position of the imaging device with respect to the object along a designated path, the appearance inspection system comprising: a movement mechanism changing the relative position (Takazawa, paragraph 23 discloses The inspection apparatus 100 includes: a light source 102; and a robot 103 which is a moving apparatus that moves the work W; in addition paragraph 31 discloses the relative position (which includes pose) between the work W and the camera 105 is changed, the robot 103 moves the work W, and thereby changes the relative imaging position of the camera 105 with respect to the work W. In other words, the camera 105 which is an imaging apparatus that acquires an image for inspection),
 	a first control unit causing the imaging device to perform imaging when the imaging device reaches an imaging position corresponding to the inspection target position (Takazawa, paragraph 10 discloses an inspection method in which a processing unit controls imaging timing of an imaging apparatus that picks up an image of a work, controls an operation of a moving apparatus for moving at least one of the work and the imaging apparatus),
 and a second control unit that changes at least one of a position and an orientation of the imaging device in a direction in which a relative movement between a field of view of the imaging device (Takazawa, paragraph 31 discloses the robot 103 (second controller) moves the work W, and thereby changes the relative imaging position of the camera 105 with respect to the work W; in addition paragraph 10 discloses controls an operation of a moving apparatus for moving at least one of the work and the imaging apparatus; in addition Takazawa paragraphs 5-6 discloses the inspection apparatus has a moving apparatus for moving both or either of the work and the imaging apparatus… the inspection apparatus positions the work on a work bench or the like so that the work is positioned at a predetermined position and in a predetermined pose, moves the imaging apparatus, and makes the imaging apparatus pick up an image of the work (i.e. in relation to each for imaging).
Takazawa does not explicitly disclose the following claim limitations: and the inspection target position according to the change in the relative position along the designated path is canceled out during a predetermined period including a time point at which the imaging device 
However, in the same field of endeavor Taylor discloses more explicitly the following:  
and the inspection target position according to the change in the relative position along the designated path is canceled out during a predetermined period including a time point at which the imaging device reaches the imaging position or while the imaging device is positioned in a predetermined space including the imaging position (Examiner’s Note: the claim limitation corresponds to the paragraph 34 of the instant specification which discloses “it is possible to cancel out a relative movement between a field of view of the imaging device and the inspection target position while moving the imaging device, and it is possible to reduce subject blurring” therefore the claim limitation will be interpreted as to reducing movement/displacement in the views of the camera while the imaging device is in motion or changing positions; Taylor column 2 lines 55-62 discloses “ The jumping of the images in the background will be less distracting since the images are not in focus. The original images can be processed to move the image plane further back from the objects in the scene. This corresponds mechanically to moving the camera further back from the original scene and reduces the displacement between views”).
	It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Takazawa with Taylor to create the inspection system of Takazawa with the viewpoints of Taylor.
	The reasoning being is to minimize image jump or stutter in depth images (Taylor, background of invention).

(Takazawa, paragraph 10 discloses controls an operation of a moving apparatus for moving at least one of the work and the imaging apparatus),
and wherein the second control unit controls the first movement mechanism to change at least one of the position and the orientation of the imaging device in a direction in which the relative movement is canceled out (Taylor column 2 lines 55-62 discloses “The jumping of the images in the background will be less distracting since the images are not in focus. The original images can be processed to move the image plane further back from the objects in the scene. This corresponds mechanically to moving the camera further back from the original scene and reduces the displacement between views”). The same motivation that was utilized in claim 1 applies equally as well to claim 2.

Regarding claim 3, Takazawa and Taylor discloses the appearance inspection system according to claim 2, wherein the first movement mechanism moves the imaging device along the designated path, and wherein the second control unit changes the orientation of the imaging device to enable an imaging direction of the imaging device to approach the inspection target position (Takazawa, paragraph 31 discloses the robot 103 (second controller) moves the work W, and thereby changes the relative imaging position of the camera 105 with respect to the work W; in addition paragraph 10 discloses controls an operation of a moving apparatus for moving at least one of the work and the imaging apparatus).

	Regarding claim 5, Takazawa and Taylor discloses the appearance inspection system according to claim 2, wherein the movement mechanism further comprises a second movement mechanism that moves the object in a direction in which the relative position changes along the designated path (Takazawa, paragraph 31 discloses the robot 103 (second controller) moves the work W, and thereby changes the relative imaging position of the camera 105 with respect to the work W; in addition paragraph 10 discloses controls an operation of a moving apparatus for moving at least one of the work and the imaging apparatus).

Regarding claim 6, Takazawa and Taylor discloses the appearance inspection system according to claim 1, wherein the second control unit changes at least one of the position and the orientation of the imaging device in a predetermined direction (Takazawa, paragraph 31 discloses the robot 103 (second controller) moves the work W, and thereby changes the relative imaging position of the camera 105 with respect to the work W; in addition paragraph 10 discloses controls an operation of a moving apparatus for moving at least one of the work and the imaging apparatus),
and wherein the appearance inspection system further comprises a setting unit that sets the designated path to enable an angle between a movement direction of the relative position at the imaging position and the predetermined direction to be less than 10 degrees (Takazawa, paragraph 49 discloses the CPU 201 sets a scanning path (path) of the robot 103, which corresponds to the work W (S23)… the CPU 201 makes the storage unit such as the HDD 204 of the image processing apparatus 200 store the scanning path data (path data). At this time, the CPU 201 calculates the path of the robot 103 so that a positional relationship among the camera 105, the light source 102 and a surface (portion to be inspected) WA of the work W satisfy a condition necessary for inspection, by using the above described three-dimensional shape information of the work W i.e. to be any degree such as less than 10 degrees).

	Regarding claim 7, Takazawa and Taylor discloses the appearance inspection system according to claim 6, wherein the predetermined direction is perpendicular to an optical axis of the imaging device (Takazawa, fig. 1 illustrates perpendicular to an optical axis of the imaging device).

Regarding claim 8, Takazawa and Taylor discloses a setting device that is used in the appearance inspection system according to claim 6 and comprises the setting unit (Takazawa, paragraph 23 discloses an apparatus 100 is an apparatus for inspecting an appearance of a work (inspection object) W; in addition Takazawa, paragraph 49 discloses the CPU 201 sets a scanning path (path) of the robot 103, which corresponds to the work W (S23)).


Regarding claim 9, Takazawa and Taylor discloses an inspection method of imaging an inspection target position on an object using an imaging device (Takazawa, paragraph 2 discloses an inspection method which picks up an image of a work while changing a relative position between the work and an imaging apparatus),
 and allowing appearance inspection to be performed while changing a relative position of the imaging device with respect to the object along a designated path the inspection method comprising steps of: starting imaging by the imaging device when the imaging device reaches an (Takazawa, paragraph 23 discloses The inspection apparatus 100 includes: a light source 102; and a robot 103 which is a moving apparatus that moves the work W; in addition paragraph 31 discloses the relative position (which includes pose) between the work W and the camera 105 is changed, the robot 103 moves the work W, and thereby changes the relative imaging position of the camera 105 with respect to the work W. In other words, the camera 105 which is an imaging apparatus that acquires an image for inspection; in addition Takazawa, paragraph 10 discloses an inspection method in which a processing unit controls imaging timing of an imaging apparatus that picks up an image of a work, controls an operation of a moving apparatus for moving at least one of the work and the imaging apparatus),
and changing at least one of a position and an orientation of the imaging device in a direction in which a relative movement between a field of view of the imaging device (Takazawa, paragraph 31 discloses the robot 103 (second controller) moves the work W, and thereby changes the relative imaging position of the camera 105 with respect to the work W; in addition paragraph 10 discloses controls an operation of a moving apparatus for moving at least one of the work and the imaging apparatus; in addition Takazawa paragraphs 5-6 discloses the inspection apparatus has a moving apparatus for moving both or either of the work and the imaging apparatus… the inspection apparatus positions the work on a work bench or the like so that the work is positioned at a predetermined position and in a predetermined pose, moves the imaging apparatus, and makes the imaging apparatus pick up an image of the work (i.e. in relation to each for imaging),
and the inspection target position according to the change in the relative position along the designated path is canceled out during a predetermined period including a time point at (Examiner’s Note: the claim limitation corresponds to the paragraph 34 of the instant specification which discloses “it is possible to cancel out a relative movement between a field of view of the imaging device and the inspection target position while moving the imaging device, and it is possible to reduce subject blurring” therefore the claim limitation will be interpreted as to reducing movement/displacement in the views of the camera while the imaging device is in motion or changing positions; Taylor column 2 lines 55-62 discloses “ The jumping of the images in the background will be less distracting since the images are not in focus. The original images can be processed to move the image plane further back from the objects in the scene. This corresponds mechanically to moving the camera further back from the original scene and reduces the displacement between views”). The same motivation that was utilized in claim 1 applies equally as well to 9.

	Regarding claim 10, Takazawa and Taylor discloses the appearance inspection system according to claim 2, wherein the second control unit changes at least one of the position and the orientation of the imaging device in a predetermined direction (Takazawa, paragraph 31 discloses the robot 103 (second controller) moves the work W, and thereby changes the relative imaging position of the camera 105 with respect to the work W; in addition paragraph 10 discloses controls an operation of a moving apparatus for moving at least one of the work and the imaging apparatus),
and wherein the appearance inspection system further comprises a setting unit that sets the designated path to enable an angle between a movement direction of the relative position at (Takazawa, paragraph 49 discloses the CPU 201 sets a scanning path (path) of the robot 103, which corresponds to the work W (S23)… the CPU 201 makes the storage unit such as the HDD 204 of the image processing apparatus 200 store the scanning path data (path data). At this time, the CPU 201 calculates the path of the robot 103 so that a positional relationship among the camera 105, the light source 102 and a surface (portion to be inspected) WA of the work W satisfy a condition necessary for inspection, by using the above described three-dimensional shape information of the work W i.e. to be any degree such as less than 10 degrees).

	Regarding claim 11, Takazawa and Taylor discloses the appearance inspection system according to claim 3, wherein the second control unit changes at least one of the position and the orientation of the imaging device in a predetermined direction, (Takazawa, paragraph 31 discloses the robot 103 (second controller) moves the work W, and thereby changes the relative imaging position of the camera 105 with respect to the work W; in addition paragraph 10 discloses controls an operation of a moving apparatus for moving at least one of the work and the imaging apparatus),
 	and wherein the appearance inspection system further comprises a setting unit that sets the designated path to enable an angle between a movement direction of the relative position at the imaging position and the predetermined direction to be less than 10 degrees (Takazawa, paragraph 49 discloses the CPU 201 sets a scanning path (path) of the robot 103, which corresponds to the work W (S23)… the CPU 201 makes the storage unit such as the HDD 204 of the image processing apparatus 200 store the scanning path data (path data). At this time, the CPU 201 calculates the path of the robot 103 so that a positional relationship among the camera 105, the light source 102 and a surface (portion to be inspected) WA of the work W satisfy a condition necessary for inspection, by using the above described three-dimensional shape information of the work W i.e. to be any degree such as less than 10 degrees).

Regarding claim 12, Takazawa and Taylor discloses the appearance inspection system according to claim 4, wherein the second control unit changes at least one of the position and the orientation of the imaging device in a predetermined direction (Takazawa, paragraph 31 discloses the robot 103 (second controller) moves the work W, and thereby changes the relative imaging position of the camera 105 with respect to the work W; in addition paragraph 10 discloses controls an operation of a moving apparatus for moving at least one of the work and the imaging apparatus),
and wherein the appearance inspection system further comprises a setting unit that sets the designated path to enable an angle between a movement direction of the relative position at the imaging position and the predetermined direction to be less than 10 degrees (Takazawa, paragraph 49 discloses the CPU 201 sets a scanning path (path) of the robot 103, which corresponds to the work W (S23)… the CPU 201 makes the storage unit such as the HDD 204 of the image processing apparatus 200 store the scanning path data (path data). At this time, the CPU 201 calculates the path of the robot 103 so that a positional relationship among the camera 105, the light source 102 and a surface (portion to be inspected) WA of the work W satisfy a condition necessary for inspection, by using the above described three-dimensional shape information of the work W i.e. to be any degree such as less than 10 degrees).

	Regarding claim 13, Takazawa and Taylor discloses the appearance inspection system according to claim 5, wherein the second control unit changes at least one of the position and the orientation of the imaging device in a predetermined direction (Takazawa, paragraph 31 discloses the robot 103 (second controller) moves the work W, and thereby changes the relative imaging position of the camera 105 with respect to the work W; in addition paragraph 10 discloses controls an operation of a moving apparatus for moving at least one of the work and the imaging apparatus),
 and wherein the appearance inspection system further comprises a setting unit that sets the designated path to enable an angle between a movement direction of the relative position at the imaging position and the predetermined direction to be less than 10 degrees (Takazawa, paragraph 49 discloses the CPU 201 sets a scanning path (path) of the robot 103, which corresponds to the work W (S23)… the CPU 201 makes the storage unit such as the HDD 204 of the image processing apparatus 200 store the scanning path data (path data). At this time, the CPU 201 calculates the path of the robot 103 so that a positional relationship among the camera 105, the light source 102 and a surface (portion to be inspected) WA of the work W satisfy a condition necessary for inspection, by using the above described three-dimensional shape information of the work W i.e. to be any degree such as less than 10 degrees).

(Takazawa, fig. 1 illustrates perpendicular to an optical axis of the imaging device).
	Regarding claim 15, Takazawa and Taylor discloses the appearance inspection system according to claim 11, wherein the predetermined direction is perpendicular to an optical axis of the imaging device (Takazawa, fig. 1 illustrates perpendicular to an optical axis of the imaging device).

	Regarding claim 16, Takazawa and Taylor discloses the appearance inspection system according to claim 12, wherein the predetermined direction is perpendicular to an optical axis of the imaging device (Takazawa, fig. 1 illustrates perpendicular to an optical axis of the imaging device).

	Regarding claim 17, Takazawa and Taylor discloses the appearance inspection system according to claim 13, wherein the predetermined direction is perpendicular to an optical axis of the imaging device (Takazawa, fig. 1 illustrates perpendicular to an optical axis of the imaging device).

	Regarding claim 18, Takazawa and Taylor discloses a setting device that is used in the appearance inspection system according to claim 7 and comprises the setting unit (Takazawa, paragraph 23 discloses an apparatus 100 is an apparatus for inspecting an appearance of a work (inspection object) W; in addition Takazawa, paragraph 49 discloses the CPU 201 sets a scanning path (path) of the robot 103, which corresponds to the work W (S23)).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takazawa (US 2016/0379357) in view of Taylor (US 5,973,700) and in further view of Kawamoto (US 2014/0184753).

	Regarding claim 4, Takazawa and Taylor discloses the claimed invention as outlined above in claim 2. 
	Takazawa and Taylor do not explicitly disclose the following claim limitations: wherein the first movement mechanism comprises a slide unit that slidably supports the imaging device and a robot that moves the slide unit, wherein the robot moves the slide unit along the designated path, and wherein the second control unit controls the slide unit to slide the imaging device to enable an imaging direction of the imaging device to approach the inspection target position.
	However, in the same field of endeavor Kawamoto discloses more explicitly the following: wherein the first movement mechanism comprises a slide unit that slidably supports the imaging device and a robot that moves the slide unit, wherein the robot moves the slide unit along the designated path, and wherein the second control unit controls the slide unit to slide the imaging device to enable an imaging direction of the imaging device to approach the inspection target position (Kawamoto, paragraph 31 discloses the robot arm 104 moves the slider 101 and the camera unit 102 to a position indicated by this control signal. In this way, the slider 101 and the camera unit 102 can move their upper, lower, right and left image capturing positions to an image capturing scene in which the user intends to capture the images. It should be noted that the robot arm 104 may be any robot arm as long as it is capable of moving the slider 101 and the camera unit 102 to the image capturing scene).
	It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Takazawa and Taylor with Kawamoto to create the system of Takazawa and Taylor as outlined above with the robot arm slider system of Kawamoto.
	The reasoning being is to provide a stereoscopic image capturing device capable of obtaining image pairs having different inter-viewpoint distances in an effective manner (Kawamoto, paragraph 6).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY T JEAN BAPTISTE/Examiner, Art Unit 2481